              Case 2:18-cv-01212-SU         Document 16           Filed 12/11/18   Page 1 of 2




Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant Chase Bank USA, N.A.


                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                        PENDLETON DIVISION



LYNNE STEWART,                                                  Case No. 2:18-cv-01212-SU

                                         Plaintiff,
                                                                STIPULATED JUDGMENT
         v.

JPMORGAN CHASE BANK, N.A., and
DOES 1 through 100 inclusive,

                                      Defendants.

         Plaintiff Lynne Stewart (“Stewart”) and defendant Chase Bank USA, N.A. (incorrectly

named as JPMorgan Chase Bank, N.A.) (“Chase”), by and through their undersigned counsel,

hereby stipulate to the following:

                                            STIPULATIONS

         1.        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby

stipulate to the dismissal of plaintiff’s claims against Chase as set forth in her Complaint (ECF

No. 1), with prejudice and without costs or attorney fees to any party.

         2.        Plaintiff Stewart stipulates to the entry of judgment against her on Chase’s First and

Second Counterclaims (breach of contract), in the amount of $18,177.26, plus the sum of




PAGE 1 -           STIPULATED JUDGMENT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
122006.0178/7467220.2                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
              Case 2:18-cv-01212-SU         Document 16           Filed 12/11/18     Page 2 of 2




$9,163.00, representing the fair value of the costs, fees, and expenses incurred by Chase in

prosecuting its counterclaims, for a total of $27,340.26.

         3.        Chase’s Third through Eighth Counterclaims are hereby dismissed as moot.

                                      ORDER AND JUDGMENT

         It is ORDERED and ADJUDGED that pursuant to the Stipulations set forth above:

         (1)       Plaintiff’s claims against Chase are dismissed with prejudice, without an award of

fees or costs to any party;

         (2)       Defendant Chase is awarded a judgment on its First and Second Counterclaims in

the amount of $27,340.26 against Lynne Stewart;

         (3)       Chase’s Third through Eighth Counterclaims are hereby dismissed as moot; and

         (4)       All pending case deadlines are stricken as moot, as this matter is concluded.



         DATED: this 11th          December
                     ____ day of _________________, 2018.



                                                                             /s/ Patricia Sullivan           _
                                                                            United States Magistrate Judge


IT IS SO STIPULATED:

 DATED: December 7, 2018                                DATED: December 7, 2018

 SAGARIA LAW, P.C.                                      LANE POWELL PC


 By     /s/ Kyle Schumacher                             By     /s/ Brian T. Kiolbasa
   Kyle Schumacher, OSB No. 121887                        Brian T. Kiolbasa, OSB No. 112890
   Telephone: 408.279.2288                                Telephone: 503.778.2100
 Attorneys for Plaintiff                                Attorneys for Defendant Chase Bank USA, N.A.




PAGE 2 -           STIPULATED JUDGMENT

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
122006.0178/7467220.2                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
